Title: To Thomas Jefferson from Steuben, 16 December [1780]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond 16 Decr. [1780]

General Green among other requisitions having mentioned the equipment of the Troops raised by the State, I have no doubt but the Legislature will be glad to know what is generally understood by the equipment of a soldier, and therefore take the Liberty of laying before your Excellency the inclosed Estimate with some remarks thereon.
I need not mention to your Excellency the necessity of measures being immediately taken to provide those Articles. The consequences resulting from the Men detained, for want of necessaries, have been too fatally experienced by this State to need mentioning.
Your &c.
